August 6, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                      JOHNATHAN AUGUST, Appellant

NO. 14-13-00643-CR                          V.

                       THE STATE OF TEXAS, Appellee
                     ________________________________

     This cause was heard on the motion of the appellant to withdraw the notice
of appeal. Having considered the motion, the Court orders the appeal
DISMISSED.

      We further order appellant pay all costs expended in the appeal.

      We further order the mandate be issued immediately.

      We further order this decision certified below for observance.